DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell, US Patent Publication No. 2016/0018177.
Regarding claim 1, Powell discloses a modular firearm muzzle device (10), comprising: a multi-piece housing  (12, 14, 16 and 20 for example) assembled from a plurality of substantially tubular, axially assemblable wall members having a first interior cross-sectional size (shown in figure 1 assembled); a mounting member (12) mountable to a firearm muzzle ([0034]); and a forward wall (20) having a central passageway (shown in figure 7), the central passageway being aligned with the firearm muzzle and having a cross-section size smaller than the first cross- sectional size (figures 2 and 7), wherein the wall members are assembled with the mounting member and forward wall to define an single, undivided interior chamber through which a projectile passes from the muzzle (figure 1 shows the suppressor assembled as disclosed in [0030] and [0035]. [0035] further discloses the ring segments 16 are useable without baffle washers 18. Omitting washers 18 from the assembly forms a larger, single, uninterrupted chamber).  
Regarding claim 2, Powell further discloses the wall members are imperforate when assembled (shown in figure 1 for example).  
Regarding claim 3, Powell further discloses the mounting member is integral with one tubular wall member (shown in figures 2 and 6 for example).  
Regarding claim 6, Powell further discloses the forward wall includes male threads that engage female threads of one tubular wall member (20a as in [0029] for example)
Regarding claim 7, Powell further discloses the mounting member includes male threads that engage female threads of a tubular wall member (12a)  
Regarding claim 8, Powell further discloses the tubular wall members include complementary threads for disassemblable attachment (16a and 16b as in [0032]).  
Regarding claim 9, Powell further discloses at least a third tubular wall member (figure 2 shows at least 3 tubular members 16).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Kenney, US Patent No. 1,017,003.
Regarding claims 5 and 10, Powell discloses the claimed invention except for the forward wall includes plurality of forwardly directed secondary passageways positioned radially outward from the central passageway. Nonetheless, Kenney teaches suppressor with a front cap 12 having a plurality of openings 14 as shown in figure 2. 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Powell to have a plurality of secondary passageways similar to that as taught by Kenney in order to facilitate release of a portion of the gases from the chamber and direct the gases toward the open end of the housing and allow for free passage and release of gases from the chamber as taught by Kenney in lines 80-90 of page 1 of the specification. Venting the gases would have been obvious to try with any number of known benefits including, but not limited to, allowing for heat dissipation from the suppressor, redirecting exhausted gases for recoil or barrel raise reduction, reduction in weight, etc.
Regarding claim 11, Powell further discloses at least a third tubular housing unit selectively assemblable between adjacent housing units (shown in figures 1 and 2 of Powell)

Response to Arguments
Applicant's arguments filed 4/14/22 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-3 and 5-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERRICK R MORGAN/Primary Examiner, Art Unit 3641